Exhibit 10.1

AMENDMENT NO. 5 TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into at Columbus, Ohio, as of August 10, 2006 (the
“Effective Date”), by and among (a) Dominion Homes, Inc. (the “Company”),
(b) the institutions from time to time (individually a “Lender” and collectively
the “Lenders”) party to the Credit Agreement (as defined below) signatory
hereto, and (c) The Huntington National Bank (“Huntington”) in its separate
capacity as administrative agent (with its successors in such capacity, the
“Administrative Agent”) for the Lenders and for itself as issuing bank under the
Credit Agreement. This Amendment further amends and modifies a certain Second
Amended and Restated Credit Agreement dated as of December 3, 2003 (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”) by and among (a) the Company, as borrower, (b) the Lenders, as
lenders, (c) Huntington, as issuing bank for any Letters of Credit issued
pursuant to the Credit Agreement, and (d) the Administrative Agent. All
capitalized terms not otherwise defined herein shall have the meanings ascribed
to such terms in the Credit Agreement.

RECITALS:

A. As of December 3, 2003, the Company, the Lenders, the Administrative Agent
and the other agents referred to in the Credit Agreement executed and delivered
the Credit Agreement setting forth the terms of certain extensions of credit and
other financial accommodations to the Company; and

B. The Company has projected that its Revolving Credit Obligations will exceed
the Borrowing Base for a limited period of time and has requested that the
Administrative Agent and the Required Lenders amend the Credit Agreement to
provide additional availability under the Revolving Loan, and the Administrative
Agent and the Required Lenders will agree to do so upon the terms and subject to
the conditions contained in this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties signatory hereto agree as follows:

1. Section 2.1, “Borrowing Base,” of the Credit Agreement is hereby amended to
recite in its entirety as follows:

2.1. Borrowing Base. “Borrowing Base” means (without duplication) the aggregate
sum of clauses (a) through (j) below:

(a) 100% of Available Cash, plus

(b) 90% of Eligible Home Work-in-Process, plus

(c) 50% of Eligible Real Estate Held for Development, plus

(d) the lesser of $10,000,000 or 25% of Eligible Investments in Joint Ventures,
plus

Signature Page to Amendment No. 5 to Second Amendment and Restated Credit
Agreement



--------------------------------------------------------------------------------

(e) the lesser of $6,800,000 or 80% of the aggregate sum of Eligible Model
Homes, plus

(f) the lesser of $20,000,000 or 80% of Eligible Speculative Homes, plus

(g) 70% of Eligible Developed Lots, plus

(h) 55% of Eligible Lots Under Development, plus

(i) during the period beginning October 1 and continuing through and including
March 31 of any fiscal year, the lesser of $6,000,000 or 50% of Eligible Fall
Foundation Lots; plus

(j) during the period beginning August 11, 2006, and continuing through and
including September 30, 2006, only, the sum of $10,000,000;

provided, however, to the extent that the aggregate sum of (i) Eligible Real
Estate Held for Development under clause (c) above, (ii) Eligible Developed Lots
under clause (g) above, and (iii) Eligible Lots Under Development under clause
(h) above exceeds fifty-five percent (55%) of the sum of clauses (a) through
(i) above, for any period of determination, the amount in excess of such
percentage shall not be eligible under the calculation of the Borrowing Base
under clauses (a) through (i) above.

2. The definition of “Revolving Credit Commitments,” as set forth in
Section 14.3, “Defined Terms,” of the Credit Agreement is hereby amended to
recite as follows:

“Revolving Credit Commitments” means the aggregate amount of each Revolving
Credit Commitment of all the Lenders, provided that the maximum aggregate
principal amount of Revolving Loans, Swing Line Loans and Protective Advances
and the stated amount of the Letter of Credit Obligations shall not exceed
(i) $240,000,000, for the period beginning on the date of Amendment No. 4, and
continuing through and including August 10, 2006, (ii) $220,000,000 for the
period beginning August 11, 2006, and continuing through and including
December 30, 2006, and (iii) $200,000,000 for the period beginning December 31,
2006, and continuing at all times thereafter, each of the amounts set forth in
clauses (i), (ii) and (iii), as reduced from time to time pursuant to the terms
hereof; and provided further that each reduction in the Revolving Credit
Commitments shall ratably reduce each Lender’s Revolving Credit Commitment.

3. Section 8.29, “New Land Acquisition,” of the Credit Agreement is hereby
amended to recite in its entirety as follows:

8.29. New Land Acquisition. The Company and its Subsidiaries will not acquire
any new Real Property Parcel without the prior written consent of the Required
Lenders, other than the following pending purchases: (i) Haydens Crossing/Rings
real property, pursuant to contract dated March 13, 2002, for the purchase of
165.152 acres located on Cosgray Rd. and north of Hayden Run Rd.— remaining
acreage can be purchased in Phase IIIA and Phase IIIB, all of Phase III

 

- 2 -



--------------------------------------------------------------------------------

property is to be purchased in 2006, for an aggregate purchase price not to
exceed $2,150,000; and (ii) Village at Cobbleton, pursuant to contract dated
February 16, 2004, for the purchase of 245 lots originally, located on
Winchester Pike, Columbus, Ohio, Phase III, consisting of 55 lots for an
aggregate purchase price not to exceed $538,000 in 2006.

4. A new Section 8.41, “Consultants,” is hereby added to the Credit Agreement
and shall recite in its entirety as follows:

8.41 Consultants. The Administrative Agent, for itself and on behalf of the
Lenders, shall have the right to retain the services of an advisor or other
consultant. In connection therewith, the Company agrees upon demand to pay, or
reimburse the Administrative Agent and the Lenders for, all of the
Administrative Agent’s reasonable audit, appraisal, valuation, investigation and
other expenses and for all other out-of-pocket costs and expenses of every type
and nature related thereto.

5. No later than September 15, 2006, the Company agrees to prepare and submit to
the Administrative Agent and the Lenders, a weekly cash flow report, in form
satisfactory to the Administrative Agent, for the 13 consecutive weeks beginning
on September 17, 2006. In addition, at all times on and after the Effective
Date, the Company will perform and observe the terms and conditions of a certain
letter agreement addressed to the Administrative Agent dated August 10, 2006,
and the Company agrees that such letter agreement shall be a Loan Document.

6. Conditions of Effectiveness. All provisions of this Amendment shall become
effective as of the Effective Date, upon satisfaction of all of the following
conditions precedent:

(a) The Administrative Agent shall have received duly executed counterparts
(with sufficient copies for the Administrative Agent, each Lender and the
Company) of this Amendment executed by the Administrative Agent, Lenders
constituting at least the Required Lenders and the Company, with the consent of
the Guarantors, a certain letter agreement dated of even date herewith executed
by the Administrative Agent and the Company, and such other certificates,
instruments, documents, agreements, and opinions of counsel as may be required
by the Administrative Agent, each of which shall be in form and substance
satisfactory to the Administrative Agent and its counsel;

(b) The representations contained in the immediately following paragraph shall
be true and accurate; and

(c) The Administrative Agent, on behalf of the Lenders executing this Amendment,
shall have received an amendment fee equal to $5,000, multiplied by the number
of Lenders executing this Amendment. Such fee shall be shared $5,000 for each
such Lender.

7. Representations and Warranties. The Company represents and warrants to the
Administrative Agent and each Lender as follows: (a) that after giving effect to
this Amendment, each representation and warranty made by or on behalf of the
Company and its Subsidiaries in the Credit Agreement and in the other Loan
Documents is true and correct in all respects on and as of the date hereof as
though made on and as of such date, except to the extent that any such
representation or warranty expressly relates solely to a date prior hereto;
(b) the execution, delivery and performance by the Company and each Restricted
Subsidiary, if applicable, of this Amendment and the Loan Documents, as the case
may

 

- 3 -



--------------------------------------------------------------------------------

be, have been duly authorized by all requisite corporate or organizational
action on the part of each such Person and will not violate any Constituent
Document of such Person; (c) each of this Amendment and the Loan Documents and
the Collateral Documents has been duly executed and delivered by the Company and
each Restricted Subsidiary, as applicable, and each of this Amendment, the
Credit Agreement as amended hereby, the Loan Documents and the Collateral
Documents constitutes the legal, valid and binding obligation of such Person,
enforceable against each such Person in accordance with the terms thereof; and
(d) as of the Effective Date, no event has occurred and is continuing, and no
condition exists, which would constitute an Event of Default or a Potential
Default.

8. Reference to and Effect on the Loan Documents. Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “Second Amended and
Restated Credit Agreement,” “Credit Agreement,” “Agreement,” the prefix
“herein,” “hereof,” or words of similar import, and each reference in the Loan
Documents to the Credit Agreement, shall mean and be a reference to the Credit
Agreement as amended hereby. Except to the extent amended or modified hereby,
all of the representations, warranties, terms, covenants and conditions of the
Credit Agreement and the Loan Documents shall remain as written originally and
in full force and effect in accordance with their respective terms and are
hereby ratified and confirmed, and nothing herein shall affect, modify, limit or
impair any of the rights and powers which the Lenders or the Administrative
Agent may have hereunder or thereunder. The amendment set forth herein shall be
limited precisely as provided for herein, and shall not be deemed to be a waiver
of, amendment of, consent to or modification of any of the rights of the Lenders
or the Administrative Agent under or of any other term or provisions of the
Credit Agreement or any Loan Document, or of any term or provision of any other
instrument referred to therein or herein or of any transaction or future action
on the part of the Company which would require the consent of the Lenders or the
Administrative Agent.

9. Waiver and Release of All Claims and Defenses. As of the Effective Date, the
Company hereby forever waives, relinquishes, discharges and releases all
defenses and Claims of every kind or nature, whether existing by virtue of
state, federal, or local law, by agreement or otherwise, against (i) the
Administrative Agent, each Lender, and any successors, assigns, directors,
officers, shareholders, agents, employees and attorneys of any of the foregoing,
(ii) the Obligations and (iii) the Collateral, in each instance whether
previously or now existing or arising out of or related to any transaction or
dealings between the Administrative Agent, any Lender and the Company, any
Guarantor or any of them in connection with the Credit Agreement, any Loan
Document or this Amendment, which the Company, any Guarantor or any of them may
have or may have made at any time up through and including the date of this
Amendment, including without limitation, any affirmative defenses,
counterclaims, setoffs, deductions or recoupments, by the Company, any Guarantor
and all of their representatives, successors, assigns, agents, employees,
officers, directors and heirs. “Claims” includes all debts, demands, actions,
causes of action, suits, dues, sums of money, accounts, bonds, warranties,
covenants, contracts, controversies, promises, agreements or obligations of any
kind, type or description, and any other claim or demand of any nature
whatsoever, whether known or unknown, accrued or unaccrued, disputed or
undisputed, liquidated or contingent, in contract, tort, at law or in equity,
any of them ever had, claimed to have, now has, or shall or may have. Nothing
contained in this Amendment prevents enforcement of this release.

10. Waiver of Jury Trial. THE PARTIES ACKNOWLEDGE THAT, AS TO ANY AND ALL
DISPUTES THAT MAY ARISE BETWEEN THE PARTIES, THE COMMERCIAL NATURE OF THE
TRANSACTION OUT OF WHICH THIS AMENDMENT ARISES WOULD MAKE ANY SUCH DISPUTE
UNSUITABLE FOR TRIAL BY JURY. ACCORDINGLY, EACH OF THE PARTIES TO THIS AMENDMENT
HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY AS TO ANY AND ALL DISPUTES THAT MAY
ARISE RELATING TO THIS AMENDMENT OR TO ANY OF THE OTHER INSTRUMENTS OR DOCUMENTS
EXECUTED IN CONNECTION HEREWITH.

 

- 4 -



--------------------------------------------------------------------------------

11. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be an original, and all of which together will
constitute one and the same instrument. Receipt by the Administrative Agent of a
facsimile copy of an executed signature page hereof will constitute receipt by
the Administrative Agent of an executed counterpart of this Amendment.

12. Costs and Expenses, Indemnity. The Company agrees to pay on demand in
accordance with the terms of the Credit Agreement all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
reproduction, execution and delivery of this Amendment and all other Loan
Documents entered into in connection herewith, including the reasonable fees and
out-of-pocket expenses of the Administrative Agent’s counsel with respect
thereto. The Company agrees to indemnify the Administrative Agent, the Agents,
Huntington as issuing bank and the Lenders, and each of them and their
respective directors, officers, employees, agents, financial advisors, and
consultants from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses and disbursements
of any kind or nature whatsoever (including, without limitation, fees and
disbursements of counsel) which may be imposed on, incurred by, or asserted
against the Administrative Agent, the Agents, Huntington as issuing bank and the
Lenders, or any of them, in any litigation, proceeding or investigation
instituted or conducted by any governmental agency or instrumentality or any
other person or entity with respect to any aspect of, or any transaction
contemplated by, or referred to in, or any matter related to, this Amendment,
the Credit Agreement or any other Loan Document, whether or not the
Administrative Agent, any other Agent, Huntington as issuing bank or any Lender
is a party thereto, except to the extent that any of the foregoing arises out of
the gross negligence or willful misconduct of the party being indemnified, as
determined in a final, non-appealable judgment by a court of competent
jurisdiction.

13. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by, and construed and interpreted in accordance with,
the law of the State of Ohio.

14. Headings. Section headings in this Amendment are included herein for
convenience of reference only and will not constitute a part of this Amendment
for any other purpose.

15. Patriot Act Notice. The Lenders and the Administrative Agent hereby notify
the Company that pursuant to the requirements of the USA Patriot Act (Title III
of Pub.L.10756 (signed into law October 26, 2001)) (the “Act”), they are
required to obtain, verify and record information that identifies the Company,
which information includes the name and address of the Company and other
information that will allow the Lenders and the Administrative Agent to identify
the Company in accordance with the Act.

[Signature pages follow.]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, the Administrative Agent and the following
Lenders have hereunto set their hands as of the date first set forth above.

 

THE COMPANY: DOMINION HOMES, INC. By:  

/s/ William G. Cornely

Its:   SVP – Finance and CFO THE ADMINISTRATIVE AGENT: THE HUNTINGTON NATIONAL
BANK By:  

/s/ Alan Seitz

Its:   Senior Vice President THE LENDERS:

THE HUNTINGTON NATIONAL BANK,

as Lender and as issuing bank

By:  

/s/ Alan Seitz

Its:   Senior Vice President JPMORGAN CHASE BANK, N.A. (successor by merger to
Bank One, NA (Main Office Columbus)) By:  

/s/ Daniel S. Bracken

Its:   Vice President

Signature Page to Amendment No. 5 to Second Amendment and Restated Credit
Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION By:  

/s/ Andrew D. Stickney

Its:   Vice President NATIONAL CITY BANK By:  

/s/ Steven A. Smith

Its:   Senior Vice President COMERICA BANK By:  

/s/ Adam Sheets

Its:   Account Officer U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Joseph L. Svehla

Its:   Vice President FIFTH THIRD BANK (CENTRAL OHIO) By:  

/s/ Alan J. Kopolow

Its:   Vice President

Signature Page to Amendment No. 5 to Second Amendment and Restated Credit
Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., successor by merger to Fleet National Bank By:  

/s/ Reinhard Schneider

Its:   Senior Vice President WASHINGTON MUTUAL BANK, FA, a federal association
By:  

 

Its:  

 

Signature Page to Amendment No. 5 to Second Amendment and Restated Credit
Agreement



--------------------------------------------------------------------------------

CONSENT OF GUARANTORS

Each of the undersigned, being a guarantor of the Company’s indebtedness to the
Lenders pursuant to certain guaranty agreements executed and delivered to the
Administrative Agent, hereby consents and agrees to be bound by the terms,
conditions and execution of the foregoing Amendment and hereby further agrees
that (i) each of their obligations shall be continuing as provided in said
guaranty agreements, and (ii) said guaranty agreements shall remain as written
originally and continue in full force and effect in all respects. As of the
Effective Date, each Guarantor further hereby forever waives, relinquishes,
discharges and releases all defenses and Claims of every kind or nature, whether
existing by virtue of state, federal, or local law, by agreement or otherwise,
against (i) the Administrative Agent, each Lender, and any successors, assigns,
directors, officers, shareholders, agents, employees and attorneys of any of the
foregoing, (ii) the Obligations, and (iii) the Collateral, in each instance
whether previously or now existing or arising out of or related to any
transaction or dealings between the Administrative Agent, any Lender and the
Company, any Guarantor or any of them in connection with the Credit Agreement,
any Loan Document or this Amendment, which the Company, any Guarantor or any of
them may have or may have made at any time up through and including the date of
the above Amendment, including without limitation, any affirmative defenses,
counterclaims, setoffs, deductions or recoupments, by the Company, any Guarantor
and all of their representatives, successors, assigns, agents, employees,
officers, directors and heirs. “Claims” includes all debts, demands, actions,
causes of action, suits, dues, sums of money, accounts, bonds, warranties,
covenants, contracts, controversies, promises, agreements or obligations of any
kind, type or description, and any other claim or demand of any nature
whatsoever, whether known or unknown, accrued or unaccrued, disputed or
undisputed, liquidated or contingent, in contract, tort, at law or in equity,
any of them ever had, claimed to have, now has, or shall or may have. Nothing
contained in this Amendment prevents enforcement of this release.

 

DOMINION HOMES OF KENTUCKY GP, LLC     DOMINION HOMES REALTY, LLC By:  

/s/ William G. Cornely

    By:  

/s/ William G. Cornely

Its:   Vice President     Its:   Vice President and Treasurer ALLIANCE TITLE
AGENCY OF KENTUCKY, LLC     RESOLUTION PROPERTY COMPANY, LLC By:  

/s/ William G. Cornely

    By:  

/s/ William G. Cornely

Its:   Vice President and Treasurer     Its:   President       DOMINION HOMES OF
KENTUCKY, LTD., a Kentucky limited partnership       By:   Dominion Homes of
Kentucky GP, LLC, a Kentucky limited liability company, its general partner    
    By:  

/s/ William G. Cornely

        Its:   Vice President

Signature Page to Amendment No. 5 to Second Amendment and Restated Credit
Agreement

 

9